DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the respective machine learning models configured for” and “a machine learning model configured for” in claims 46, 55 and 61.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims, as amended, recite:
configure a set of server plug-ins to execute respective machine learning models in
response to respective defined attribute criterion being satisfied, the respective machine learning models configured for user-item relevance scoring based on uniquely constructed user-item attribute vector input;
in response to the attributes of the product-specific search satisfying defined attribute
criterion, select a server plug-in from a set of server plug-ins based on the defined attribute criterion and provide the one or more user-item attribute vectors as input to a machine learning model configured for execution by the server plug-in,
Applicant’s specification discloses as follows:
[0041] In embodiments, the relevance service is a plug-in framework to enable seamless integration of evolving code (e.g., personalization and relevance ranking) being developed in-house as well as by third parties. In embodiments, the framework meets architectural goals of performance and scalability, extensibility, accountability, and manageability while providing support for both real time and batch processing. 
[0047] In embodiments, relevance application layer 110 is the user-facing component and includes one or more aggregator nodes 115a-x that are fronted by at least one load balancer. Relevance API clients 105 only will interface with these nodes. Aggregator nodes 115a-x thus expose the relevance service API and implement authorization and rate-limiting of clients 105 as well as perform a portion of the relevance processing algorithms (e.g., sorting and ranking). Plugins that execute in this layer include re-ranking and co-ranking plugins, some of which will be described in detail below with reference to FIGS. 6-17.
[0048] In embodiments, distributed search cluster 120 includes one or more distributed search nodes 125a-x and is internal to the system 100 (i.e., is not available for direct interaction from the relevance API clients 105). In various embodiments, distributed search cluster 120 may be implemented based on one or a combination of distributed search servers (e.g., open-source distributed search servers ElasticSearch, Solr, and Apache Lucene). The choice of distributed search server underlying the distributed search cluster 120 would be apparent to others having ordinary skill in the art. In embodiments, the universal relevance service framework code is deployed as distributed search server plugins that implement functions such as item ranking/scoring, some of which will be described in detail below with reference to FIGS. 6-17.

Regarding the machine learning the specification discloses as follows:

[0050]…In some embodiments, analysis by a generic query understanding service 204 may include, for example, identifying category attributes in a search request by identifying queries for similar previously purchased items and analyzing the categories of items clicked on for those previous queries. In some embodiments, analysis by a generic understanding service 204 may include machine learning models.
[0052] In some embodiments, the system 115 selects 210 one or more models upon which to base its product-specific query construction. In some embodiments, the system receives product-specific models and their respectively associated configurations in response to invoking a model service 214. In some embodiments, model selection 210 is configurable and extensible because each product-specific model selection is respectively described and implemented by a separate plugin 212a-212x.

[0108] FIG. 14 illustrates an exemplary process 1400 for calculating user-deal relevance scores using similarity calculations and machine learning models. Process 1400 is illustrated for clarity and not for limitation of the invention. In various embodiments, user-relevance scoring can be based on machine learning models (e.g., supervised learning models that are derived using training data) that are used alone or in combination with various linear models, as previously described.
[0109] FIG. 15 illustrates an exemplary process 1500 for adjusting the user-relevance scores respectively associated with a set of ranked deals. Process 1500 is illustrated for clarity and not for limitation of the invention. In various embodiments, process 1500 may be implemented in addition to user-relevance scoring (e.g., implemented in scoring plugin 330 referenced in FIG. 3), and additionally and/or alternatively in one or a combination of a separate co-ranking process in distributed search node 120 and aggregator node 110, both referenced in FIGS. 1-3. The implementation choice of process 1500 is not critical to the invention.

Examiner points out that the limitation “to execute” is just intended purpose of the configuring step. No patentable weight is given to the claimed language following the “configure a set of server plug-ins. However, Examiner could not find support for the limitation of configuring a set of server plug-ins (for executing respective machine learning models configured for user relevance scoring) and selecting a server plug-in from set of server plug-ins, in response to attributes of product-specific search satisfying defined attribute criterion. Further, Examiner could not find support for the limitation providing the one or more user-item attribute vectors as input to a machine learning model configured for execution by the server plug-in…
Examiner respectively requests the applicant to provide support in the specification for claimed limitation since it is not clearly described in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46-65  recite the limitation " the attributes of the product-specific search satisfying defined attribute criterion".  There is insufficient antecedent basis for this limitation in the claim.
Claims 46, 51 and 55 recite: 
Configure (or configuring) a set of server plug-ins (to execute respective machine learning models in response to respective defined attribute criterion being satisfied, the respective machine learning models configured for user-item relevance scoring based on uniquely constructed user-item attribute vector input):
 in response to the attributes of the product-specific search satisfying defined attribute criterion, select a server plug-in from a set of server plug-ins based on the defined attribute criterion and provide the one or more user-item attribute vectors as input to a machine learning model.
Since the language in bracket is considered intended purpose and no patentable weight could be given (since no additional step is claimed) the underlined language is rejected as insufficient antecedent basis.
Claim limitation “the respective machine learning configured to” and “a machine learning model configured for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
According to the specification, calculating user-deal relevance scores is performed using similarity calculation and machine learning models, … the analysis for identifying category attributes in a search request may include machine learning models. the machine learning model is used for calculating user-deal relevance scores … In some embodiments, DDO and Odds are incorporated into Similarity for calculation of the user-deal relevance score and an Odds tree structure may be determined using machine learning (a decision tree) ([0080], [0103]. 
[0108] FIG. 14 illustrates an exemplary process 1400 for calculating user-deal relevance scores using similarity calculations and machine learning models. Process 1400 is illustrated for clarity and not for limitation of the invention. In various embodiments, user-relevance scoring can be based on machine learning models (e.g., supervised learning models that are derived using training data) that are used alone or in combination with various linear models, as previously described. Thus the structure described in the specification does not perform the entire function in the claim i.e.,  a respective machine learning model executed by a set of server plug-ins configured for user-item relevance scoring and a machine learning model configured for execution by the server plug-in. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10459927 in view of Wang (US 2007/0203940 A1). Claim 1 of patent 10,459,927, does not including a machine learning to generate the relevance score using attribute vector. However, Wang teaches the use of machine learning to generate a score using feature vectors. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate a machine learning to generate the score in order to automate and improve the outcome. 
16/704,948
10459927
Claim 46:
 A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to:




























receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer;


generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search;





generate one or more user-item attribute vectors based at least in part on a user-item attribute graph, the user-item attribute graph describing user-item relationships between one or more personal attributes of the particular consumer and one or more product attributes for a product of the one or more products:

generate, for each item of a set of items that satisfies search query terms associated with the relevance search request a user-item relevance score based at least in part on the one or more user-item attribute vectors:

execute the distributed search query based on the user-item relevance score for each item of a set of items that satisfy that satisfies the search query terms associated with the relevance search request,



generate generating a ranked list of the set of items based on respective user-item relevance scores; 

provide the ranked list of the set of items to the relevance service API; and 

transmit, via the relevance service API and to the consumer device, a response to the relevance search request, the response comprising the ranked list of the set of items based
Claim 1:
1. A universal relevance service framework system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to provide a relevance service comprising: 
a relevance application layer, configured to provide a relevance service application programming interface (API), wherein the relevance application layer includes at least one aggregator node that is operable to execute a portion of one or more relevance service processing algorithms associated with the relevance service, and wherein the at least one aggregator node is configured to include at least one plugin; and 
a distributed search cluster, configured to be implemented on a plurality of distributed search servers, wherein the distributed search cluster includes a plurality of distributed search nodes, and wherein each distributed search node of the plurality of distributed search nodes is configured to include at least one distributed search server plugin that implements relevance functions including item ranking and scoring; and wherein the relevance service performs operations comprising: 
receiving, by the relevance service API, a relevance search request from a relevance API client associated with a consumer device associated with a particular consumer, wherein the relevance search request is a search query that was generated on behalf of the particular consumer for one or more products that are currently available to the particular consumer; 
generating, by the relevance application layer, a distributed search query based on the search request, wherein the distributed search query includes at least one document describing attributes of a product-specific search; executing, by the distributed search cluster, the distributed search query, wherein executing the distributed search query comprises: 
retrieving, using at least one search index, data describing a set of items that satisfy distributed search query terms; 
calculating a user-item relevance score associated with each item of the set of items based on one or more user-item attribute vectors, the one or more user-item attribute vectors generated based on a combination of a user-item attribute graph and historical data, wherein the user-item attribute graph describing user-item relationships between one or more personal attributes of the particular consumer and one or more product attributes for a product of the one or more products, and wherein the historical data describing interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for a product of the one or more products; 
ranking the set of items based on their respective user-item relevance scores; 
providing to the relevance service API a top-ranked ordered list of the set of items; and 
transmitting, by the relevance service API and to the consumer device, a response to the relevance search request, wherein the response includes the top-ranked ordered list of the set of items.



    
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 46-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to utilizing of machine-learning attribution models to generate accurate attribution for a touchpoint. 
Claims 46-65 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 46-65 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 46, 55 and 62, recite receiving a search query, generating a distributed search query, generating attribute vector, providing attribute vector, training machine,  generating score, executing the distributed search query, generating a ranked list and transmitting the ranked list.
The limitation of receiving, generating, executing (searching) ranking and transmitting (searching for relevant products based on attributes) in order to identify and present products to user, which is a method of commercial interaction (including advertising, marketing or sales activity or behaviors) covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer including a machine learning model, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (providing a ranked list of relevant item). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer for generating receiving a query from a user, performing a distributed search query based on relevance score and transmitting a ranked list and a machine learning model (software). The claims as a whole merely describe how to generally apply the concept of generating a list using a distributed search query and transmitting or providing a ranked search result based on attribute scores. The computer and the machine learning model are recited at a high-level of generality (i.e., as generic computers performing  generic computer functions of performing search query, ranking and providing search result and a general software performing the generic function), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computer. However, the elements including the machine learning model are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see applicant’s specification [0045]-[0048]). The claim also recites the use of distributed search query, which is just search performed by distributed search servers such as open-source, Elastic Search, Solr and Apache lucent see also applicant specification para. [0048]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-49, 51-59 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2008/0033910 A1) in view of Kimmerling (US 2015/00142787 A1) and further in view of Sun et al. (US20070255689 A1).

Claims 46, 61:
Richards teaches receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer (search associated with products) (see [0038]-[0041]);
generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search and executing the distributed search query based on a user-item relevance score for each item of a set of items that satisfy search query terms associated with the relevance search request (distributed search system comprising of nodes) (see [0037]-[0041], [0058]);
generating a ranked list of the set of items based on respective user-item relevance scores; and transmit, to the consumer device, a response to the relevance search request, the response comprising a ranked list of the set of items based on respective user-item relevance scores (resulted can be ranked based on variety of relevance or sorting criteria or combination )(see [0042]). 
Richards teaches the results can be ranked by variety of relevance or sorting criteria (see [0042]), but failed to teach generating the score based on attribute vector. 
Kimmerling teaches refining search result by item attributes and user attribute (user-item attribute) and calculating item relevance based on user-item score (relationship between personal attribute and product attributes of user characteristic information, item information, event information etc., and item relevance priority (priority assigned to each of the items) for generating recommendations of items (see [0022]-[0028], [0057]-[0059]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Kimmerling score based on user attribute and item attribute in Richards’s relevance system in order to provide a list items that most closely match what the user is looking for. Sun teaches providing user-time attribute vectors as input to a machine learning model (a click score function trained based on click-through feature vectors…, machine learning that is trained based on click-through features of content item to determine a click score to a given query) (see [0007], [0026]-[0028]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Sun’s feature vector in Richard’s relevance score in order to facilitate the machine learning process by providing n-dimensional vector of numerical value.  
Claims 47, 62:
Richards teaches determine a subset of the ranked list of the set of items, wherein the response comprises the subset of the ranked list of the set of items (items with highest listing performance scores will be displayed at the top of a list search results on the first page (see [0013]-[0015]).
Claim 48:
Richards teaches employing at least one aggregator node that is operable to execute at least a portion of one or more relevance service processing algorithms associated with the relevance search request (aggregating results from many nodes) (see [0023]).
Claims 49, 64:
	Richards teaches retrieving, using at least one search index, data that describes the set of items that satisfy the search query terms (see [0023]-[0028]).
Claims 51, 52:
Richards teaches executing a distributed search query that comprises a payload associated with at least two different product-specific searches; and select, for each product of the one or more products, a product-specific model that is associated the product; select the product-specific model based on a custom selection plugin associated with the product (see [0018], [0031-[0041]).
Claim 55:
Richards teaches receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer (search associated with products) (see [0038];
generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search and executing the distributed search query based on a user-item relevance score for each item of a set of items that satisfy search query terms associated with the relevance search request (distributed search system comprising of nodes) (see [0037]-[0041], [0058]);
transmit, to the consumer device, a response to the relevance search request, the response comprising a ranked list of the set of items based on respective user-item relevance scores (resulted can be ranked based on variety of relevance or sorting criteria or combination )(see [0042]). 
Richards teaches the results can be ranked by variety of relevance or sorting criteria (see [0042]), but failed to teach generating the score based on attribute vector. 
Kimmerling teaches refining search result by item attributes and user attribute (user-item attribute) and calculating item relevance based on user-item score (relationship between personal attribute and product attributes of user characteristic information, item information, event information etc., and item relevance priority (priority assigned to each of the items) for generating recommendations of items (see [0022]-[0028], [0057]-[0059]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Kimmerling score based on user attribute and item attribute in Kan’s relevance system in order to provide a list items that most closely match what the user is looking for. Sun teaches providing user-time attribute vectors as input to a machine learning model (a click score function trained based on click-through feature vectors…, machine learning that is trained based on click-through features of content item to determine a click score to a given query) (see [0007], [0026]-[0028]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Sun’s feature vector in Richard’s relevance score in order to facilitate the machine learning processing by providing n-dimensional vector of numerical value.  


Claim 56:
Richards teaches determine a subset of the ranked list of the set of items, wherein the response comprises the subset of the ranked list of the set of items (items with highest listing performance scores will be displayed at the top of a list search results on the first page (see [0013]-[0015]).
Claim 57:
	Richards teaches retrieving, using at least one search index, data that describes the set of items that satisfy the search query terms (see [0023]-[0028]).
Claims 58, 59:
Richards teaches executing a distributed search query that comprises a payload associated with at least two different product-specific searches; and select, for each product of the one or more products, a product-specific model that is associated the product; select the product-specific model based on a custom selection plugin associated with the product (see [0018], [0031-[0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50, 60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Kimmerling and further in view of Rehman et al. (US 2011/0078049 A1).
Claims 50, 60, 65:
Richards teaches generating list ranked by a variety of relevance (see [0042]). Richards failed to teach generating one or more user-item attribute vectors based on a combination of the user-item attribute graph and historical data, wherein the historical data describes interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for the product of the one or more products. Rehman teaches generating one or more user-item attribute vectors based on a combination of the user-item attribute graph and historical data, wherein the historical data describes interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for the product of the one or more products (performing analysis of item listing and associated performance data including attribute data for the item listing) (see [0015) (including receiving and storing historical data, representing user-initiated activities and/or events detected, … one or more modules for receiving and analyzing historical data to generate relevance data used to measure the likelihood that the item will result in a transaction) (see [0018]-[0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Rehman’s generation of user-item attribute and historical data in Richards distributed search query in order to increase the likelihood of user purchasing the product by providing the most relevant items. 
Claim 53:
   Rehman teaches wherein the one or more products comprise one or more promotion offerings (see [0018]-[0020].
Claim 54:
   Richards teaches wherein the distributed search query comprises one or more search terms. Rehman teaches search term that describe at least one promotion attribute associated with the one or more products and at least one customer attribute associated with the particular consumer (see [0018]-[0024]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 46-65 have been considered and addressed above. As indicated above the newly added limitation are rejected under 112 first and second paragraph. Examiner could not find support for the added limitation, however if Applicant provides support for the claimed language, the claimed could be evaluated for rejection under 101, 103 and double patenting. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688